--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11

SECOND AMENDED AND RESTATED PROMISSORY NOTE
(Secured by, among others, Security Agreement and Mortgage,
Deed of Trust, Assignment, Security Agreement,
Financing Statement, and Fixture Filing)
 
This Second Amended and Restated Promissory Note is intended to completely amend
and restate the Promissory Note between the parties dated August 13, 2013, in
the original principal amount of $7,500,000.00, and as previously amended as of
March 14, 2014, to be effective as of November 13, 2014, under the terms and
provisions set forth below:
 
Date:
April 29, 2014, and as previously amended as of March 14, 2014, and to be
effective as of November 13, 2014



Maker:
Lucas Energy, Inc., a Nevada Corporation (“LEI”)



Maker’s Mailing Address:
3555 Timmons Lane
 
Suite 1550
 
Houston, Texas  77027
 
Attention: Anthony C. Schnur



Holder/Payee:
Louise H. Rogers, as her separate property (“Rogers”)



Holder/Payee’s Mailing Address:
c/o Sharon E. Conway
 
Attorney at Law
 
2441 High Timbers, Suite 410
 
The Woodlands, Texas  77380-1052



The terms “LEI” and “Rogers” and other nouns and pronouns include the plural if
more than one exists.  The terms “LEI” and “Rogers” also include their
respective heirs, personal representatives, and assigns.  LEI and Rogers are
collectively referred to in this Note as the “Parties.”


Place for Payment (including county):
2512 Alta Mira
 
Tyler, Smith County, Texas  75701-7301
 
(Paid via wire transfer as set forth below)



Principal Amount:
As of November 13, 2014, Seven Million Fifty-Eight Thousand Nine Hundred
Sixty-Four and 65/100 Dollars ($7,058,964.65)



Interest Rates:
Beginning on November 14, 2014, through August 13, 2015, interest shall accrue
on the principal amount outstanding at the rate of 15% per annum.  Interest
accruing under this Note shall be computed on the basis of a 360-day year and
shall be assessed for the actual number of days elapsed.


Amended and Restated Promissory Note
Rogers - Lucas Energy/November 14, 2014
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
Maturity Date:
The entire principal balance remaining and all accrued interest is due and
payable on or before August 13, 2015 (the “Maturity Date”).
   
Letter Loan Agreement:
This Note is the Note referred to in, and evidences the indebtedness incurred
pursuant to, that certain Letter Loan Agreement dated as of  August 13, 2013, by
and between LEI and Rogers, together with all amendments and other modifications
(including but not limited to the Amended Letter Loan Agreement dated as of
March 14, 2014, and the Second Amended Letter Loan Agreement dated as of
November 13, 2014) from time to time made to it (the “Letter Loan
Agreement”).  Capitalized terms used but not defined in this Note shall have the
meaning assigned to them in Schedule A to the Letter Loan Agreement, or in the
Security Agreement if not defined in the Letter Loan Agreement.



Terms of Payment (principal and interest):


Payments of principal and interest shall be made as set forth in the
amortization schedule attached to this Note as Schedule A which is incorporated
by reference in this Note for all purposes as if fully set forth at length.  All
payments are due on or before the dates set forth in Schedule A in the amounts
corresponding to the respective dates.  Payments of principal and interest shall
be made separately as set forth below under “Payments of Principal” and
“Payments of Interest.”  If a Mandatory Prepayment of principal is made as set
forth below, Rogers shall amend and update the Schedule A amortization to
reflect that payment.


Late Payments:  Late payments shall be subject to a fee of three percent of the
total amount of the payment (principal and interest) that is late.  Each payment
must be received on or before its due date.  Any payment not received on or
before its due date is considered late.


Payments of Principal:  All payments of principal shall be made by wire transfer
using the following wiring instructions:



 
Bank Name:
  Bank of New York
 
ABA Routing Number:
  XXXXXXXXX
 
Account Number:
  Beneficiary Acct #XXXXXXXXXX
 
FFC A/C #:
  XXX-XXXXXX
 
Customer/Account Name:
  Louise H. Rogers



Any and all wire transfer fees shall be paid for by LEI and the amount wired
shall be adjusted in the amount necessary to ensure that the total amount
received into Rogers’ account is the total amount of the interest and principal
(if applicable) due.

Amended and Restated Promissory Note
Rogers - Lucas Energy/November 14, 2014
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
Payments of Interest:  All interest payments shall be made by LEI check on good
funds made payable to “Louise H. Rogers, as her separate property,” and shall be
sent via Federal Express to Mrs. Rogers at her address in Tyler, Texas, set
forth above.  LEI shall ensure that the Federal Express package delivery date is
on or before the due date for the interest payment.  If the payment is not
received by Rogers on or before the due date, it is considered late.


Notice of Payment:  Immediately upon receiving confirmation that each wire
transfer of a principal payment has been completed, LEI shall send via e-mail to
Rogers’ attorney, Sharon E. Conway, a copy of the
confirmation.  Contemporaneously with sending each interest payment, LEI shall
scan the payment check and the transmittal letter to Mrs. Rogers into PDF format
and shall e-mail the scanned copies of the check and transmittal letter, along
with the Federal Express tracking number for delivery, to Ms. Conway.  These
notifications allow Ms. Conway to verify timely payment.  Failure to send either
of these confirmations to Ms. Conway shall constitute an Event of Default.


Mandatory Prepayment:  The Letter Loan Agreement sets forth the terms and
conditions under which LEI is required to make prepayments of principal or the
Indebtedness evidenced by this Note.


Annual Interest Rate on Matured,
 
Unpaid Amounts (Default Rate):
Eighteen Percent (18%) per Texas Finance Code Chapters 306 and 303



Security for Payment:
The Letter Loan Agreement (as amended) describes in detail the security for this
Note, and it as well as the Security Agreement between LEI and Rogers dated
August 13, 2013 (the “Security Agreement”), and the Mortgage, Deed of Trust,
Assignment, Security Agreement, Financing Statement, and Fixture Filing dated
August 13, 2013, and any other security agreements and deeds of trust between
the parties are all incorporated by reference into this Note for all purposes as
if fully set forth at length.



Promise to Pay. LEI promises to pay to the order of Louise H. Rogers at the
place for payment and according to the terms of payment the principal amount
plus interest at the rates stated above.  Any amounts under this Note remaining
unpaid as of the due date shall be due and payable no later than the Maturity
Date.


Prepayment Penalty.   LEI may not voluntarily prepay this Note without
penalty.  If LEI decides to voluntarily prepay this Note, the LEI must pay the
prepayment penalty set forth in the Amended Letter Loan Agreement, effective
March 14, 2014, and as it may be subsequently amended.


Application of Payments.  Payments under this Note shall be applied first to
accrued and unpaid interest and the balance, if any, to principal.  Any allowed
or mandatory prepayment of this Note shall also be accompanied by the payment of
all accrued and unpaid interest on the amount prepaid.  Partial prepayments of
this Note shall be applied to the installments in the inverse order of their
maturities.

Amended and Restated Promissory Note
Rogers - Lucas Energy/November 14, 2014
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
Default and Acceleration.  If an Event of Default under the Letter Loan
Agreement, the Security Agreement, or any other Security Document occurs and LEI
fails to cure the Default within the applicable cure period (if any), then in
that event Rogers shall have the option to declare the entire unpaid balance of
principal and accrued interest immediately due and payable.  LEI and each
surety, guarantor, and endorser all waive any and all notices, demands for
payment, presentations for payment, notices of intent to accelerate maturity,
notices of acceleration, protests, and notices of protest.  All definitions and
provisions contained in the Letter Loan Agreement, the Security Agreement, and
any and all other security instruments between LEI and Rogers related to default
and all other matters in the Loan Documents apply to this Note.


Usury Compliance.  The Parties to this Note intend to comply with the usury laws
applicable to this Note.  Accordingly, the Parties agree that no provision in
this Note or in any related documents (if any) shall require or permit the
collection of interest in excess of the maximum rate permitted by law.  If any
excess interest is provided for or contracted for in this Note, or charged to
LEI or any other person responsible for payment, or received by Rogers, or if
any excess interest is adjudicated to be provided for or contracted for under
this Note or adjudicated to be received by Rogers or her assignee or successor,
then the Parties expressly agree that this paragraph shall govern and control
and that neither LEI nor any other party liable for payment of the Note shall be
obligated to pay the amount of excess interest.  Any excess interest that may
have been collected shall be, at Rogers’ option, either applied as credit
against any unpaid principal amount due or refunded to LEI.  The effective rate
of interest shall be automatically subject to reduction to the maximum lawful
contract rate allowed under the usury laws of the State of Texas as they are now
or subsequently construed by the courts of the State of Texas.


Attorney’s Fees and Expenses During Term of Note.  LEI understands and agrees
that, as a part of the consideration given to Rogers for entering into this
Note, it shall be responsible for and shall pay all actual attorney’s fees and
all expenses incurred by Rogers in preparing this Note and the other Loan
Documents, as well as any and all other documents deemed necessary by its legal
counsel for this transaction.  LEI shall also be responsible for and shall pay
any other fees and expenses incurred by Rogers’ attorney during the term of this
Note (including any extensions of this Note) for verifying compliance, in making
any amendments or extensions to any documents related to this transaction, in
confirming payment in full of the loan, release of any UCC filings, and any
other fees and/or expenses incurred that relate in any way to this transaction,
subject to the limitations to these fees set forth in the Amended Letter Loan
Agreement dated March 14, 2014.  Rogers’ attorney shall invoice these fees and
expenses directly to LEI and LEI shall pay these fees and expenses by check on
good funds delivered to Rogers’ attorney at the address provided for payment on
each invoice within fifteen calendar days of the date of the invoice.  Invoices
sent to LEI for these attorney’s fees and expenses that are not promptly paid
shall accrue interest at the rate of 18% per annum from the due date until paid
in full.  LEI’s obligation to pay these fees and expenses is a key term of this
Note and failure to pay these fees and expenses in full and timely shall
constitute a default of this Note, triggering the default interest clause and
the Default and Acceleration clause of this Note.  LEI understands and agrees
that any and all UCC-1 filings, the Security Agreement, the Letter Loan
Agreement, and all of the other Loan Documents shall remain in full force and
effect and shall not be released until all amounts due and owing by LEI under
all provisions of this Note, the Security Agreement, the Letter Loan Agreement,
and any and all other agreements and any amendments to those Loan Documents and
agreements between Rogers and LEI are paid in full by LEI.

Amended and Restated Promissory Note
Rogers - Lucas Energy/November 14, 2014
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
Attorney’s Fees and Costs of Collection upon Default.  If this Note is given to
an attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then LEI
shall pay all of Rogers’ actual attorney’s fees, all costs of collection, all
expenses of litigation, and all costs of court incurred in addition to any and
all other amounts due.


Additional Documents.  Incorporated by reference into this Note for all purposes
as if fully set forth at length are all of the other Loan Documents as defined
in the Security Agreement, and as amended or restated from time to time.


Venue and Jurisdiction; Waiver of Jury Trial.  This Note is fully performable in
Montgomery County, Texas.  All Parties agree that jurisdiction for any dispute
under this Note lies in the state district courts of Montgomery County,
Texas.  All Parties agree to waive their respective rights to trial by jury of
any dispute under this Note and that all disputes will be submitted to the court
for determination.


Amendment and Assignment.  This Note may not be amended or modified in any
manner without the express written consent of Rogers or her attorney.  Neither
LEI nor Rogers may assign any of their rights or obligations under this Note
without the express written consent of the other Party.


Maker:


Lucas Energy, Inc.
 


By:
/s/Anthony C. Schnur                    
 
Date of Signature:  November  21 , 2014
 
Anthony C. Schnur
     
Chief Executive Officer
   





Agreed and Accepted:
 


/s/Sharon E. Conway                          
 
Date of Signature:  November  24 , 2014
Louise H. Rogers, as her separate
   
property, by and through Sharon E. Conway
   
as her attorney-in-fact
   


 
 
 
 

Amended and Restated Promissory Note
Rogers - Lucas Energy/November 14, 2014
Page 5 of 5

--------------------------------------------------------------------------------

 

Lucas Energy
                                   
Rogers Loan
                                   
Updated Amortization Schedule
                                   
November 14, 2014
                                                                             
Period
 
Date
 
Payment
   
Interest
   
Amortized Principal
   
Maturity Principal Payment
   
Total Principal
   
Ending Balance
     
8/13/2013
                -       -       -       7,500,000.00     1  
9/13/2013
    75,000.00       75,000.00       -       -       -       7,500,000.00     2  
10/13/2013
    75,000.00       75,000.00       -       -       -       7,500,000.00     3  
11/13/2013
    75,000.00       75,000.00       -       -       -       7,500,000.00     4  
12/13/2013
    75,000.00       75,000.00       -       -       -       7,500,000.00     5  
1/13/2014
    75,000.00       75,000.00       -       -       -       7,500,000.00     6  
2/13/2014
    75,000.00       75,000.00       -       -       -       7,500,000.00     7  
3/13/2014
    266,182.68       75,000.00       191,182.68       -       191,182.68      
7,308,817.32     8  
4/13/2014
    94,405.56       91,360.22       3,045.34       -       3,045.34      
7,305,771.98     9  
5/13/2014
    94,405.56       91,322.15       3,083.41       -       3,083.41      
7,302,688.57     10  
6/13/2014
    94,405.56       91,283.61       3,121.95       -       3,121.95      
7,299,566.61     11  
7/13/2014
    94,405.56       91,244.58       3,160.98       -       3,160.98      
7,296,405.64     12  
8/13/2014
    94,405.56       91,205.07       3,200.49       -       3,200.49      
7,293,205.15     13  
9/13/2014
    104,405.56       91,165.06       3,240.50       10,000.00       13,240.50  
    7,279,964.65     14  
10/13/2014
    293,799.65       72,799.65       221,000.00       -       221,000.00      
7,058,964.65     15  
11/13/2014
    70,589.65       70,589.65       -       -       -       7,058,964.65     16
 
12/13/2014
    725,657.91       88,237.06       209,093.68       428,327.17      
637,420.85       6,421,543.80     17  
1/13/2015
    557,636.60       80,269.30       211,184.62       266,182.68      
477,367.30       5,944,176.50     18  
2/13/2015
    287,598.67       74,302.21       213,296.46       -       213,296.46      
5,730,880.04     19  
3/13/2015
    287,065.43       71,636.00       215,429.43       -       215,429.43      
5,515,450.61     20  
4/13/2015
    552,709.53       68,943.13       217,583.72       266,182.68      
483,766.40       5,031,684.21     21  
5/13/2015
    282,655.61       62,896.05       219,759.56       -       219,759.56      
4,811,924.65     22  
6/13/2015
    282,106.22       60,149.06       221,957.16       -       221,957.16      
4,589,967.49     23  
7/13/2015
    547,734.00       57,374.59       224,176.73       266,182.68      
490,359.41       4,099,608.08     24  
8/13/2015
    4,150,853.18       51,245.10       226,418.49       3,873,189.59      
4,099,608.08       0.00  
Totals
        9,331,022.48       1,831,022.48       2,389,935.20       5,110,064.80  
    7,500,000.00          

 
 
 
 

--------------------------------------------------------------------------------